Application by the appellant for a writ of error coram nobis, to vacate on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 30, 1986 {People v Manning, *619121 AD2d 745 [1986]), affirming a judgment of the Supreme Court, Kings County, rendered May 1, 1984.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, H. Miller and Schmidt, JJ., concur.